                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ARNULFO BORGONIA, et al.,                         Case No. 19-cv-00914-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING DEFENDANT’S
                                  13               v.                                        MOTION TO COMPEL
                                                                                             ARBITRATION AND DISMISSING
                                  14       G2 SECURE STAFF, LLC,                             CASE
                                  15                     Defendant.                          Re: ECF No. 10
                                  16

                                  17                                           INTRODUCTION

                                  18         Plaintiffs Arnulfo and Maria Borgonia sued their former employer G2 Secure Staff, LLC,

                                  19   claiming wage-and-hour violations, wrongful termination, and other violations of California law.1

                                  20   The defendant moves to compel the plaintiffs to submit their claims to arbitration, citing

                                  21   arbitration agreements that the plaintiffs signed with G2.2 The court held a hearing on April 25,

                                  22   2019. The court grants the motion to compel arbitration and dismisses the case.

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                        Compl. – ECF No. 1-1 at 5–6 (¶ 6). Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Mot. – ECF No. 10.

                                       ORDER – No. 19-cv-00914-LB
                                   1                                               STATEMENT

                                   2   1. The Arbitration Agreements

                                   3         The plaintiffs both worked for G2 at San Francisco International Airport (“SFO”), Mr.

                                   4   Borgonia as a wheelchair agent (starting in 1997) and Ms. Borgonia as a security screener,

                                   5   wheelchair agent, and dispatcher (starting in 2001).3 On October 27, 2005, each signed the

                                   6   following agreement:4

                                   7                                     Pre-Dispute Resolution Agreement

                                   8                                            (Please read carefully)

                                   9             G2 Secure Staff, LLC (the “Company”) attempts to avoid disputes with employees
                                                 and to resolve issues that arise in a fair, reasonable and expeditions manner.
                                  10             However, the Company recognizes that differences may arise with employees,
                                                 during employment, or following employment separation. To provide a fast, fair and
                                  11             inexpensive means of resolving disputes between the Company and the employees,
                                                 the Company has instituted a mandatory binding arbitration program. This binding
                                  12
Northern District of California




                                                 arbitration program does not replace current or future company internal dispute
 United States District Court




                                  13             mechanisms. It is the Company’s hope that most issues can be resolved internally
                                                 between employees and their managers. However, if a dispute cannot be resolved
                                  14             between an employee and his/her manager, arbitration provides employees the
                                                 avenue of having disputes heard and resolved quickly and efficiently by an
                                  15             experienced, neutral arbitrator.
                                  16             As part consideration for your employment, you and the Company agree that in the
                                                 event a dispute arises between you and the Company (or its officers, directors,
                                  17
                                                 employees, representatives, successors, assigns, or agents in their capacity as such)
                                  18             regarding your employment, such disputes shall be submitted to and determined
                                                 exclusively by binding arbitration under the Federal Arbitration Act. The obligation
                                  19             binds the Company as well as the employees. The agreement to arbitrate disputes
                                                 does not prevent employees from seeking relief with a state or federal administrative
                                  20             agency, such as the Equal Employment Opportunity Commission. The Agreement is
                                  21             that the employees and the Company shall have disputes resolved through binding
                                                 arbitration rather than the courts of law.
                                  22
                                                 If you have a dispute that should go to arbitration, you and the Company will select
                                  23             an artitrator [sic] who will be subject to disqualification on the same grounds as
                                                 would apply to a judge in a court of law. The Company will pay the fees and costs
                                  24             of the Arbitrator, unless prohibited by the jurisdiction in which you live or were last
                                                 employed by the Company, in which case the Company and you will share the costs.
                                  25             You and the Company shall each pay for your own costs and attorney’s fees incurred,
                                  26
                                  27
                                       3
                                        Compl. – ECF No. 1-1 at 6 (¶ 9) & 8 (¶ 17); A. Borgonia Decl. – ECF No. 11 at 21 (¶ 5); M.
                                       Borgonia Decl. – ECF No. 11 at 25 (¶ 5).
                                  28   4
                                           Agreements — Elliot Decl. Exs. 1 & 2 – ECF No. 10-1 at 6, 8.

                                       ORDER – No. 19-cv-00914-LB                          2
                                                 including costs of discovery, if any. To the extent permitted by applicable law, all
                                   1             rules of civil procedure and evidence shall apply to arbitrations, and you and the
                                   2             Company may conduct discovery, as would be available according to applicable law.
                                                 You and the Company may introduce witnesses, including expert witnesses, and state
                                   3             law of the state in which the claim arose, or federal law, or both, as applicable to the
                                                 claim asserted, including all possible remedies. The arbitrator is unable to apply any
                                   4             different substantive law or remedies. The arbitrator shall render a decision and all
                                                 awards shall include a written, reasoned opinion. Both the Company and you agree
                                   5
                                                 that by agreeing to binding arbitration, you both give up the right to trial by a jury.
                                   6             Either you or the Company may bring an action in any court of competent jurisdiction
                                   7             to compel the arbitration award. If either one of you is opposing enforcement of an
                                                 award, you must bring a separate action in any court of competent jurisdiction to set
                                   8             aside the award, where the standard of review will be the same as that applied by an
                                                 appellate court reviewing a decision of a trial court sitting without a jury.
                                   9
                                                 If you refuse to arbitrate a matter covered by this agreement, and if a court orders the
                                  10             matter to binding arbitration, you agree to pay the Company’s legal costs, including
                                                 attorney’s fees, incurred in enforcing the agreement.
                                  11
                                                 This pre-dispute resolution agreement is not a contract of employment, expressed or
                                  12             implied. This agreement does not alter the “at will” status of your employment.
Northern District of California
 United States District Court




                                  13             Should any term or provision, or portion thereof, be declared void or unenforceable,
                                                 it shall be severed and the remainder of this agreement shall be enforced.
                                  14
                                                 I have read and understand all of the above. I agree that by becoming an employee
                                  15             of G2 Secure Staff, LLC, I will resolve any disputes pertaining to my employment
                                                 through binding arbitration.5
                                  16

                                  17         In the appropriate signature blocks, the plaintiffs each printed their names and signed and

                                  18   dated the agreement.6 They acknowledge now that their signatures are on the agreement but do not

                                  19   remember signing them.7 Whenever supervisors or Human Resources asked them to sign

                                  20   documents, it was at the beginning or end of a shift or during a break, and they were “just told to

                                  21   sign documents that were on the table. . . No explanations were made, and [they] usually did not

                                  22   have time to either read the documents or ask anyone about what [they] were signing.”8 “Most

                                  23

                                  24

                                  25   5
                                           Id.
                                  26   6
                                           Id.
                                  27
                                       7
                                           A. Borgonia Decl. – ECF No. 11 at 22 (¶ 13); M. Borgonia Decl. – ECF No. 11 at 26 (¶ 12).
                                       8
                                           A. Borgonia Decl. – ECF No. 11 at 22 (¶ 13).
                                  28

                                       ORDER – No. 19-cv-00914-LB                           3
                                   1   likely, the Arbitration Agreement was mixed up with other blank documents that [they were]

                                   2   instructed to sign at the time.”9

                                   3                                               ANALYSIS

                                   4   1. Governing Law

                                   5         “The Federal Arbitration Act (FAA) requires courts to ‘place arbitration agreements on an

                                   6   equal footing with other contracts, and enforce them according to their terms.’” Poublon v. C.H.

                                   7   Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017) (quoting AT&T Mobility LLC v. Concepcion,

                                   8   563 U.S. 333, 339 (2011)). “Section 2 of the FAA makes agreements to arbitrate ‘valid,

                                   9   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

                                  10   of any contract.’” Id. (citing 9 U.S.C. § 2). “The final clause of § 2, generally referred to as the

                                  11   savings clause, permits agreements to arbitrate to be invalidated by ‘generally applicable contract

                                  12   defenses, such as fraud, duress, or unconscionability,’ but not by defenses that apply only to
Northern District of California
 United States District Court




                                  13   arbitration or that derive their meaning from the fact that an agreement to arbitrate is at issue.” Id.

                                  14   (some internal quotation marks omitted) (quoting Concepcion, 563 U.S. at 339). “‘Any doubts

                                  15   about the scope of arbitrable issues, including applicable contract defenses, are to be resolved in

                                  16   favor of arbitration.’” Id. (quoting Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir.

                                  17   2016)). Arbitration agreements can cover Title VII claims, as long as the employee enters into the

                                  18   arbitration agreement “knowingly.” Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323–

                                  19   24 (9th Cir. 2015).

                                  20         The FAA provides that arbitration agreements are unenforceable “upon such grounds as exist

                                  21   at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “[G]enerally applicable

                                  22   contract defenses, such as fraud, duress, or unconscionability, may be applied to invalidate

                                  23   arbitration agreements without contravening” federal law. Doctor’s Assoc., Inc. v. Casarotto, 517

                                  24   U.S. 681, 687 (1996). The court determines whether the putative arbitration agreement is

                                  25   enforceable under the laws of the state where the contract was formed. First Options of Chicago,

                                  26
                                  27

                                  28   9
                                           Id. (¶ 14).

                                       ORDER – No. 19-cv-00914-LB                         4
                                   1   Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Ingle v. Circuit City Stores, 328 F.3d 1165, 1170 (9th

                                   2   Cir. 2003).

                                   3         In California, contractual unconscionability has both a procedural and a substantive

                                   4   component. Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000). “In

                                   5   order to establish such a defense, the party opposing arbitration must demonstrate that the contract

                                   6   as a whole or a specific clause in the contract is both procedurally and substantively

                                   7   unconscionable.” Poublon, 846 F.3d at 1260 (citing Sanchez v. Valencia Holding Co., LLC, 61

                                   8   Cal. 4th 899, 910 (2015)). “Procedural and substantive unconscionability ‘need not be present in

                                   9   the same degree.’” Id. (quoting Sanchez, 61 Cal. 4th at 910). “Rather, there is a sliding scale: ‘the

                                  10   more substantively oppressive the contract term, the less evidence of procedural unconscionability

                                  11   is required to come to the conclusion that the term is unenforceable, and vice versa.’” Id. (quoting

                                  12   Sanchez, 61 Cal. 4th at 910). “Under California law, ‘the party opposing arbitration bears the
Northern District of California
 United States District Court




                                  13   burden of proving . . . unconscionability.’” Id. (quoting Pinnacle Museum Tower Ass’n v. Pinnacle

                                  14   Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012)).

                                  15

                                  16   2. Application

                                  17         The plaintiffs do not dispute that the arbitration agreements fall within the scope of the FAA.10

                                  18   Instead, they argue that (1) they are exempt from the FAA because they are transportation workers

                                  19   and (2) the agreements are unenforceable because they are unconscionable.11

                                  20         2.1     Transportation-Worker Exemption

                                  21         The plaintiffs contend that they are transportation workers who are exempt from the FAA,

                                  22   which exempts from its coverage “all contracts of employment of seaman, railroad employees, or

                                  23   any other class of workers engaged in foreign or interstate commerce.”12 9 U.S.C. § 1. The court

                                  24

                                  25   10
                                         Mot. – ECF No. 10 at 11 (“Defendant participates in ample interstate activity to bring the
                                       Arbitration Agreements under the purview of the FAA.”); Opp. – ECF No. 11 at 7 (“Plaintiffs adopt
                                  26   the conclusion that Defendant’s ‘multistate nature’ business operation satisfied the FAA’s commerce
                                       requirement.”).
                                  27   11
                                            Opp. – ECF No. 11 at 6, 10.
                                  28   12
                                            Id. at 10.

                                       ORDER – No. 19-cv-00914-LB                          5
                                   1   holds that the plaintiffs are not transportation workers within the meaning of the FAA, and thus

                                   2   they are not exempt from the FAA.

                                   3         The court must assess whether the § 1 exemption applies before ordering arbitration. New

                                   4   Prime Inc. v. Oliveira, 139 S. Ct. 532, 537 (2019). Courts construe § 1 narrowly because the FAA

                                   5   embodies a policy strongly favoring arbitration. Circuit City Stores Inc. v. Adams, 532 U.S. 105,

                                   6   119 (2001); Veliz v. Cintas Corp., No. C 03–1180 SBA, 2004 WL 2452851, at * 3 (N.D. Cal. Apr.

                                   7   5, 2004); see Gilmer v. Interstatel Johnson Lane Corp., 500 U.S. 20, 25 (1991). “The plain

                                   8   meaning of the words ‘engaged in commerce’ is narrower than the more open-ended formulations

                                   9   ‘affecting commerce’ and ‘involving commerce.’ See, e.g., Gulf Oil Corp. v. Cop Paving Co., 419

                                  10   U.S. 186, 195 (1974) (phrase ‘engaged in commerce’ appears to denote only persons or activities

                                  11   within the flow of interstate commerce’).” Circuit City, 532 U.S. at 118; see also id. at 112 (“Most

                                  12   Courts of Appeals conclude the exclusion provision is limited to transportation workers, defined,
Northern District of California
 United States District Court




                                  13   for instance, as those workers ‘actually engaged in the movement of goods in interstate

                                  14   commerce.’”) (citation omitted); id. at 115 (the broader terms “affecting commerce” and

                                  15   “involving commerce” refer to “Congress’[s] intent to regulate to the outer limits of its authority

                                  16   under the Commerce Clause”).13

                                  17         The plaintiffs provided services such as wheelchair assistance and security screening. They

                                  18   worked at SFO — admittedly a hub for interstate transportation — but they worked for a company

                                  19   (G2) that provided aviation services such as ground handling, passenger assistance, terminal

                                  20   services, and special services.14 Nothing in their jobs involved the interstate deliveries that exist in

                                  21   most cases applying § 1’s exclusion. See, e.g., New Prime, 139 S. Ct. at 536, 539–543 (driver for

                                  22   interstate trucking company qualified as a transportation worker under § 1, even if he was an

                                  23

                                  24   13
                                          The exemption exists because by the time the FAA was passed, Congress had already enacted
                                  25   alternative employment-dispute-resolution schemes for many transportation workers and did not want
                                       to unsettle these arrangements in favor of whatever arbitration procedures the parties’ private contracts
                                  26   might contemplate. New Prime, 139 S. Ct. at 537 (citing Circuit City, 532 U.S. at 121); Circuit City,
                                       532 U.S. at 121 (when the FAA was passed, grievance procedures existed for railroad employees
                                  27   under federal law, and a more comprehensive statute providing for the mediation and arbitration of
                                       railroad-labor disputes was imminent).
                                  28   14
                                            Compl. – ECF No. 1-1 at 5 (¶ 5).

                                       ORDER – No. 19-cv-00914-LB                          6
                                   1   independent contractor); Hardin v. Roadway Package Sys., Inc., 249 F.3d 1137, 1140–41 (9th Cir.

                                   2   2001) (delivery driver was engaged in interstate commerce that was exempt from the FAA when

                                   3   he contracted to deliver packages throughout the United States, with connecting international

                                   4   service); Magana v. DoorDash, Inc., 343 F. Supp. 3d 891, 899 (2018) (collecting cases); Vargas v.

                                   5   Delivery Outsourcing, LLC, No. 15-cv-03408-JST, 2016 WL 946112, at *1, 4 (N.D. Cal. Mar. 14,

                                   6   2016) (FAA exemption did not apply to luggage-delivery driver who delivered delayed luggage to

                                   7   travelers in the Bay Area); Veliz, 2004 WL 2452851, at *6 (collecting cases). Moreover, “where

                                   8   the transportation of goods is not the bread and butter of the employer’s industry, a plaintiff who

                                   9   does not directly move goods herself is not exempt from the FAA.” Veliz, 2004 WL 2452851, at

                                  10   *1, 6 (sales representatives who delivered uniforms, picked up dirty uniforms for cleaning,

                                  11   restocked other supplies, and sold products were not “transportation workers” exempt from the

                                  12   FAA).
Northern District of California
 United States District Court




                                  13      G2 provides aviation services, not services related to the transportation of goods. The plaintiffs

                                  14   provide only these ancillary services in a geographic area, confined to SFO. In these

                                  15   circumstances, courts hold that § 1’s exemption does not apply. See, e.g., Vargas, 2016 WL

                                  16   946112, at *4; see also Perez v. Globe Airport Security Serv., Inc., 253 F.3d 1280, 1283–84 (11th

                                  17   Cir. 2001) (pre-departure security agent at an international airport was not a “transportation

                                  18   worker” when she merely inspected and guarded goods in interstate commerce before their

                                  19   transport); Cole v. Burns Int’l Security Serv., 105 F.3d 1465, 1471 (D.C. Cir. 1997) (a security

                                  20   guard at a train station did not fall under the FAA’s exemption).

                                  21      The court follows these cases as persuasive and holds that the plaintiffs are not transportation

                                  22   workers and thus are not exempt under § 1 of the FAA.

                                  23      2.2    Unconscionability

                                  24      The plaintiffs contend that the arbitration agreements are procedurally and substantively

                                  25   unconscionable. As the parties opposing arbitration, the plaintiffs bear the burden of proving

                                  26   unconscionability.

                                  27

                                  28

                                       ORDER – No. 19-cv-00914-LB                        7
                                   1             2.2.1   Procedural Unconscionability

                                   2         The plaintiffs have not born their burden of showing that the agreements are procedurally

                                   3   unconscionable. They contend that G2 rushed them into signing the agreements or effectively hid

                                   4   their importance. But the agreements here were stand-alone documents that cautioned the

                                   5   plaintiffs to read them carefully. The plaintiffs signed the agreements. No evidence supports a

                                   6   conclusion of procedural unconscionability.

                                   7             2.2.2   Substantive Unconscionability

                                   8         To be substantively unconscionable, “the agreement must be ‘overly harsh,’ ‘unduly

                                   9   oppressive,’ ‘unreasonably favorable,’ or must ‘shock the conscience,’” i.e., the agreement’s terms

                                  10   must be “unreasonably favorable to the more powerful party.” Poublon, 846 F.3d at 1261 (citing

                                  11   cases).

                                  12         Here, the defendant will pay the costs of arbitration.15 It confirmed that at oral argument. Cf.
Northern District of California
 United States District Court




                                  13   Hughes v. S.A.W. Entm’t, Ltd., No. 16-cv-03371-LB, 2018 WL 4109100, at *8 (N.D. Cal. Aug.

                                  14   29, 2018) (“The Ninth Circuit has indicated that an employer may take an arbitration agreement —

                                  15   originally unconscionable because it requires an employee to bear half the cost of arbitration —

                                  16   and renders it non-unconscionable by agreeing to bear the full cost of arbitration) (citing Mohamed

                                  17   v. Uber Techs., Inc., 848 F.3d 1201, 1212 (9th Cir. 2016). The plaintiffs have not shown that the

                                  18   agreements are substantively unconscionable in a way that bars enforcement of the arbitration

                                  19   provision.

                                  20

                                  21   3. Enforceability Under California Contract Law

                                  22         The plaintiffs make two arguments: (1) they did not consent to the agreements because they

                                  23   did not read them, and (2) there is no consideration because they were employed when they signed

                                  24   the agreements.16 These arguments fail. First, the plaintiffs signed the agreements. “Under

                                  25   California law, a party can be bound by an arbitration clause even if he failed to read or

                                  26
                                  27   15
                                            Reply – ECF No. 15 at 11.
                                  28   16
                                            Opp. – ECF No. 11 at 16–17.

                                       ORDER – No. 19-cv-00914-LB                          8
                                   1   understand it.” Reilly v. WM Financial Svcs., Inc., 95 Fed. Appx. 851, 852 (9th Cir. 2004) (citing

                                   2   Bolanos v. Khalatian, 231 Cal.App.3d 1586 (1991); Madden v. Kaiser Foundation Hospitals, 17

                                   3   Cal. 3d 699 (1976)). Second, under California law, employers can implement policies that

                                   4   employees can accept by continuing their employment. Craig v. Brown & Root, Inc., 84 Cal. App.

                                   5   4th 416, 420 (2000) (a party’s acceptance of an agreement to arbitrate may be express or implied-

                                   6   in-fact where the employee’s continued employment constitutes acceptance of the agreement);

                                   7   Asmus v. Pacific Bell, 23 Cal.4th 1, 11 (2000) (“California law permits employers to implement

                                   8   policies that may become unilateral implied-in-fact contracts when employees accept them by

                                   9   continuing their employment”).

                                  10

                                  11                                            CONCLUSION

                                  12        The court grants the motion to compel arbitration and dismisses the claim. Cf. Loewen v. Lyft,
Northern District of California
 United States District Court




                                  13   129 F. Supp. 3d 945, 966 (N.D. Cal. 2015) (“Because the Court concludes that arbitration should

                                  14   be compelled, it has the discretion to stay the case under 9 U.S.C. § 3 or dismiss the litigation

                                  15   entirely. Neither side has presented any compelling reason to keep this case on the Court’s docket

                                  16   and the case is hereby dismissed.”) (citations omitted).17

                                  17        This disposes of ECF No. 10.

                                  18        IT IS SO ORDERED.

                                  19        Dated: April 25, 2019

                                  20                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  21                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   17
                                         The defendant raised objections to the declarations submitted with the plaintiffs’ opposition. Reply –
                                       ECF No. 15 at 13–14. Because the court finds in favor of the defendant and dismisses the case, the
                                  28   court declines to rule on this issue.

                                       ORDER – No. 19-cv-00914-LB                         9
